


115 HRES 285 EH: Expressing the sense of the United States House of Representatives that Congress and the President should empower the creation of police and community alliances designed to enhance and improve communication and collaboration between members of the law enforcement community and the public they serve.
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 285
In the House of Representatives, U. S.,

May 15, 2018

RESOLUTION
Expressing the sense of the United States House of Representatives that Congress and the President should empower the creation of police and community alliances designed to enhance and improve communication and collaboration between members of the law enforcement community and the public they serve.

 
Whereas the United States of America was founded upon the principles of republican governance which include, but are not limited to, an adherence to the rule of law; Whereas the American law enforcement community embodies society’s most salient defenders of the rule of law; 
Whereas the ability of the American law enforcement community to effectively preserve the rights of American citizens and uphold the rule of law is predicated upon a healthy and collaborative relationship between police officers and the communities they serve; Whereas police and community relations have recently experienced periods of strain, where mistrust and suspicion have come to dominate police and community interactions in many communities and undermine effective policing strategies and public safety; 
Whereas the legitimate concerns of citizens as well as those of the law enforcement community are not always well understood by each respective constituency; and Whereas an open, constructive, and mutually respectful dialogue meant to address these legitimate concerns can dramatically improve police and community relations, improve public safety, and engage all of society’s stakeholders: Now, therefore, be it
 
That it is the sense of the House of Representatives that Congress and the President should empower the creation of police and community alliances designed to enhance and improve communication and collaboration between members of the law enforcement community and the public they serve.  Karen L. Haas,Clerk. 